                 Case 8:20-cv-00048-JVS-JDE Document 137-2 Filed 08/24/20 Page 1 of 2 Page ID
                                                  #:9798

            1      JOSHUA H. LERNER, SBN 220755
                     jlerner@gibsondunn.com
            2      GIBSON, DUNN & CRUTCHER LLP
                   555 Mission Street Suite 3000
            3      San Francisco, CA 94105
                   Tel.: 415.393.8200 / Fax: 415.393.8306
            4
                   H. MARK LYON, SBN 162061
            5        mlyon@gibsondunn.com
                   GIBSON, DUNN & CRUTCHER LLP
            6      1881 Page Mill Road
                   Palo Alto, CA 94304-1211
            7      Tel.: 650.849.5300 / Fax: 650.849.5333
            8      BRIAN M. BUROKER, pro hac vice
                    bburoker@gibsondunn.com
            9      BRIAN K. ANDREA, pro hac vice               ILISSA SAMPLIN, SBN 314018
                    bandrea@gibsondunn.com                       isamplin@gibsondunn.com
          10       GIBSON, DUNN & CRUTCHER LLP                 GIBSON, DUNN & CRUTCHER LLP
                   1050 Connecticut Avenue, N.W.               333 South Grand Avenue
          11       Washington, D.C. 20036                      Los Angeles, CA 90071-3197
                   Tel.: 202.955.8500 / Fax: 202.467.0539      Tel.: 213.229.7000 / Fax: 213.229.7520
          12
                   BRIAN A. ROSENTHAL, pro hac vice            ANGELIQUE KAOUNIS, SBN 209833
          13        brosenthal@gibsondunn.com                   akaounis@gibsondunn.com
                   GIBSON, DUNN & CRUTCHER LLP                 GIBSON, DUNN & CRUTCHER LLP
          14       200 Park Avenue                             2029 Century Park East Suite 4000
                   New York, NY 10166-0193                     Los Angeles, CA 90067
          15       Tel.: 212.351.2339 / Fax: 212.817.9539      Tel.: 310.552.8546 / Fax: 310.552.7026
          16       Attorneys for Defendant Apple Inc.
          17                     UNITED STATES DISTRICT COURT
          18       FOR THE CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION

          19       MASIMO CORPORATION,                         CASE NO. 8:20-cv-00048-JVS (JDEx)
                   a Delaware corporation; and
          20       CERCACOR LABORATORIES, INC.,
                   a Delaware corporation,                     [PROPOSED] ORDER GRANTING
                                                               APPLE’S REQUEST FOR LEAVE TO
          21                                                   FILE SUR-REPLY TO PLAINTIFFS’
                                      Plaintiffs,
                                                               EX PARTE APPLICATION TO
          22                                                   ENFORCE THE COURT’S ORDER
                         v.
          23
                   APPLE INC.,                                 Hon. James V. Selna
          24       a California corporation,
                                                               No Hearing Noticed
          25                          Defendant.
                                                               Discovery Cut-Off: 7/5/2021
                                                               Pre-Trial Conference: 3/21/2022
          26                                                   Trial:                4/5/2022
          27
          28
                   [PROPOSED] ORDER GRANTING APPLE’S REQUEST FOR LEAVE TO FILE SUR-REPLY TO PLAINTIFFS’ EX
Gibson, Dunn &
Crutcher LLP       PARTE APPLICATION TO ENFORCE THE COURT’S ORDER
                                             CASE NO. 8:20-CV-00048-JVS (JDEX)
                 Case 8:20-cv-00048-JVS-JDE Document 137-2 Filed 08/24/20 Page 2 of 2 Page ID
                                                  #:9799

            1            On August 24, 2020, Defendant Apple Inc. (“Apple”) requested leave to file a
            2      sur-reply in response to newly requested relief in Plaintiffs’ Reply in support of their Ex
            3      Parte Application (“Application”).
            4            Good cause having been shown, Apple’s Request for Leave is hereby GRANTED.
            5      Accordingly, Exhibit A to Apple’s Request for Leave shall be docketed as a separate
            6      entry and deemed filed as of this date.
            7
            8      IT IS SO ORDERED.

            9
          10
                    Dated:
          11                                                     The Honorable James V. Selna
          12                                                     United States District Judge

          13
          14
          15
          16
          17
          18
          19
          20
          21
          22
          23
          24
          25
          26
          27
          28

Gibson, Dunn &
                   [PROPOSED] ORDER GRANTING APPLE’S REQUEST FOR LEAVE TO FILE SUR-REPLY TO PLAINTIFFS’ EX
Crutcher LLP       PARTE APPLICATION TO ENFORCE THE COURT’S ORDER                                          1
                                              CASE NO. 8:20-CV-00048-JVS (JDEX)
